Citation Nr: 0714501	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska, (hereinafter RO).  

REMAND

At entrance to service, audiometric testing demonstrated pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The service medical records reflect no evidence of treatment 
for hearing loss or tinnitus.  At separation from service, 
audiometric testing demonstrated pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
n/r
20
LEFT
15
0
0
n/r
25

The veteran's DD Form 214 reflects Vietnam service in the 
United States Army.  In sworn testimony, the veteran asserted 
that during his service in Vietnam, he was exposed to 
artillery and rocket noise on a regular basis, and he has 
asserted that this exposure to noise resulted in him having 
problems with hearing loss and tinnitus since service.  He 
testified that he had no exposure to acoustic trauma after 
service.

After service, the first evidence of hearing loss and 
tinnitus is contained in reports from visits to a VA 
audiology clinic in August 2003.  Audiometric testing at that 
time and thereafter has revealed audiometric findings 
reflective of hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

There are multiple VA medical opinions of record finding that 
the veteran's hearing loss and tinnitus are not the result of 
service.  However, these opinions are premised in significant 
part on the assumption that because the veteran's service 
medical records documented normal auditory thresholds for VA 
purposes under the provisions of 38 C.F.R. § 3.385 at 
entrance and separation, it was therefore not likely that 
hearing loss or tinnitus resulted from acoustic trauma during 
military service.  The Board finds that these opinions do not 
address whether the veteran's hearing loss was incurred in 
service, regardless of whether it was shown in service or on 
service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(holding that if hearing loss as defined by 38 C.F.R. § 3.385 
is not shown in service or at separation from service, 
service connection can be established if medical evidence 
shows that it is actually due to incidents during service).  
If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, VA must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley, 5 Vet. App. at 
159. 

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any hearing loss and 
tinnitus found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The veteran's entire 
claims file must be made available and 
reviewed by an appropriate VA examiner, 
and a nexus opinion must be offered 
regarding the etiology of the veteran's 
hearing loss and tinnitus.  All testing, 
to include an audiogram, must be 
performed.  Specifically, the results of 
the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 and 
4000 Hertz, provide the puretone 
threshold average, and must also state 
the results of the word recognition test, 
in percentages, using the Maryland CNC 
test.  

The examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  
Prior to rendering the opinion, the 
examiner is directed to the veteran's 
contentions and hearing testimony that 
during his service in Vietnam he was 
exposed to artillery and rocket noise on 
a regular basis and that he had no 
exposure to acoustic trauma after 
service.  It is requested that the 
examiner record a detailed history of in-
service and post-service noise exposure.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether tinnitus or any 
current hearing loss is related to the 
veteran's period of military service, or 
to any incident therein, to include as 
due to noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss began 
as a result of any in-service noise 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any issue on 
appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

